United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41273
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JONAH RICHARD KELLY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-86-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), appointed to represent

appellant Jonah Richard Kelly, has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Kelly has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this appeal.   Accordingly, the motion

for leave to withdraw is GRANTED, the FPD is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41273
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.